Citation Nr: 0901711	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-08 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in December 2008, with 
the veteran sitting at the Muskogee RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2007) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in May 1994, the 
RO determined that service connection for PTSD was not 
warranted, on the basis that the veteran had not provided 
evidence of a verifiable stressor and he did not have a 
diagnosis of PTSD.

3.  Evidence added to the record since the final May 1994 RO 
denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened the veteran's 
claim for service connection for PTSD, and therefore, 
regardless of whether the requirements of Kent have been met 
in this case, no harm or prejudice to the appellant has 
resulted.  Thus, the Board concludes that the current laws 
and regulations as they pertain to new and material evidence 
have been complied with, a defect, if any, in providing 
notice and assistance to the veteran was at worst harmless 
error in that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2008).

The Board observes that the veteran's claim for service 
connection for PTSD was previously considered and denied by 
the RO in a decision dated in May 1994.  The veteran was 
notified of that decision and of his appellate rights in June 
1994.  The veteran did not appeal that decision and it became 
final.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105.

Although it appears that the RO did not reopen the veteran's 
claim for service connection for PTSD, the Board is not bound 
by that determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using the 
guidelines discussed below, the Board finds that the veteran 
has submitted new and material evidence.  Accordingly, the 
claim concerning entitlement to service connection for PTSD 
will be reopened.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The May 1994 decision denied the veteran's claim for service 
connection for PTSD.  In that decision, the RO stated that 
the veteran had not presented evidence of a verifiable 
stressor and had not been diagnosed with PTSD.  Thus, the RO 
concluded that service connection for PTSD was not warranted.

The evidence associated with the claims file subsequent to 
the July 1994 decision includes a September 2006 letter from 
Dr. H.C.A., an August 2007 letter from Dr. J.H. and VAMC 
treatment records, as well as the veteran's own statements 
and sworn testimony at his personal hearing in December 2008.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the May 1994 decision and 
finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for PTSD.  This evidence is 
certainly new, in that it was not previously of record.  With 
regard to whether the evidence is material, the Board finds 
that the August 2007 letter from Dr. J.H. states that the 
veteran has a diagnosis for PTSD, and the veteran's testimony 
at his personal hearing provides sufficient evidence of an 
in-service stressor which can possibly be verified.  In 
determining whether evidence is new and material, the 
credibility of newly presented evidence is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Therefore, this evidence relates to an unestablished fact 
necessary to substantiate the claim.  Accordingly, the 
veteran's claim of entitlement to service connection for PTSD 
is reopened.  However, as is discussed below, the Board is of 
the opinion that further development is necessary before the 
merits of the veteran's claim can be adjudicated.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only, the appeal is granted.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

A July 2006 report of contact states that the veteran 
informed the RO that he was receiving Social Security 
Administration (SSA) benefits.  However, the veteran's SSA 
records are not in his claims file.  These records may 
constitute new and material evidence upon which the claim for 
service connection for PTSD may be reopened.  Graves v. 
Brown, 8 Vet. App. 522, 524-25 (1996) (holding that, where 
the VA is on notice of the existence of evidence that might 
constitute new and material evidence to reopen a claim, the 
VA should inform the veteran to submit it and assist him, 
where possible, in obtaining it).  Thus, in order to properly 
adjudicate this veteran's claim, the SSA records should be 
obtained and evaluated because these records are potentially 
pertinent to the veteran's current claim for PTSD.  See 
Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1992); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the 
relevance of documents cannot be known with certainty before 
they are obtained).

Furthermore, at his December 2008 video hearing, the veteran 
provided further detail about a claimed in service stressor.  
Specifically, the veteran testified that upon arriving in 
Vietnam in August 1968, his unit was subject to mortar 
attacks.  The veteran provided his unit information, which is 
also contained in his service personnel records, which are 
also of record.  However, no further action was taken to 
verify these stressors.  A denial of service connection for 
PTSD because of an unconfirmed stressor is improper unless 
the veteran has failed to provide the basic information 
required to conduct research, or the U.S. Army Joint Service 
Records Research Center JSRRC, National Archives and Records 
Administration (NARA), or the Marine Corps, as appropriate, 
has confirmed that the stressor cannot be verified.  If the 
JSRRC, NARA, or the Marine Corps requests a more specific 
description of the stressor in question, the veteran should 
immediately be asked to provide the necessary information.  
See VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 2006); VA 
Adjudication Procedure Manual M21-1MR, Part III, Subpart ii, 
Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  Therefore, on 
remand, the RO should attempt to verify this claimed in-
service stressor with the additional information provided at 
the veteran's personal hearing.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to verify 
the veteran's alleged stressor of mortar 
attacks in August 1968.  The AMC/RO should 
follow the stressor verification 
procedures for the JSRRC.  A search of 
unit and organizational histories, 
including morning reports and after action 
reports, should be consulted in an effort 
to verify the August 1968 mortar attacks.  
If the AMC/RO is unable to verify the 
claimed stressor, the AMC/RO must request 
confirmation of its negative findings from 
the JSRRC before denying service 
connection.  The negative response to this 
request should be noted in writing and 
associated with the claims folder.

2.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record as 
having occurred.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

3.  If, and only if, an alleged stressor 
is verified, the veteran should be 
scheduled for a VA PTSD examination.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed, and should include 
psychological testing including PTSD sub 
scales.  The AMC/RO should provide the 
examiner a summary of any verified 
stressor, and the examiner must be 
instructed that only this event may be 
considered for the purpose of determining 
whether exposure to an in- service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner should 
also confirm whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the AMC/RO.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


